DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 8-11, 16, and 18-20 /are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (KR 100989020 B1, English machine translation attached – paragraph numbers refer to the paragraph numbers of the translation).
With regard to claims 1 and 11: Lee discloses a camera which comprises a device outer casing (indicated by 10 in Figure 1) and a camera front cover (combination of front cap c, o-ring r, and window 100) which is connected to the device outer casing to form an accommodating space (in which the camera lens 11 and LEDs 11 are positioned); the camera cover having and axial direction (the optical axis of the camera, shown in Figures 1 and 2 using a dashed line) and comprising: an outer frame (the connection structure used to secure the cover to the camera body, including the o-ring r and cover c) having a first inner connecting portion (the portion which contacts element 122 of the window when securing the window to the camera body per ¶0024); a supporting ring 110 surrounding the axial direction inside the outer frame, the support ring having an outer connecting portion 112 and a second inner connecting portion 111 opposite to the outer connecting portion; an annular light penetrable part 122 (transparent to infrared light, see ¶0061), surrounding the axial direction, the annular light-penetrable part having a first outer fringe (the outer circumferential area 122b and an inner fringe 122a, the annular light penetrable part being connected to the first inner connecting portion through the first outer fringe (the outer circumference is accepted into cover c to secure the window in place, best seen in Figure 1) and connected to the outer connecting portion through the inner fringe (see detail of Figure 3, showing the inner fringe being fit to the connecting portion 112); a central light penetrable part (lens window 121) having a second outer fringe (the outer circumference of the lens window, not labeled), the central light penetrable part being connected to the second inner connecting portion through the second outer fringe (the outer circumference of the lens window is received within section 111, see ¶0037); wherein the outer connecting portion A and B and the blocking structures of the outer connecting portion are labeled C and D), which are disposed parallel to the axial direction (the blocking structures extend perpendicular to the optical axis and are spaced from each other in the optical direction, which is consistent with how the term “disposed parallel to the axial direction” is used in the description of the application see ¶0022 of the specification as filed on 12/02/2020) to block the inner fringe and the second outer fringe.  The camera of Lee further includes an image capture device in the accommodation portion which includes a lens which faces the central light penetrable part to capture external images through the central light penetrable part (camera lens is labeled 11).

    PNG
    media_image1.png
    385
    413
    media_image1.png
    Greyscale

With regard to claims 6 and 16: The blocking structures of Lee include a blocker and a hook.  In Lee either element of each pair of the blocking structures may be reasonably considered a blocker or a hook, for example when the lens window 121 is installed in the supporting ring 110 in the direction shown in Figure 4(a), blocking structure B acts as a blocker preventing the window from passing entirely through the supporting ring while blocking structure A acts as a hook to retain the lens window and prevent it from coming back out of the supporting ring in the direction from which is was installed.
With regard to claims 8 and 18: The supporting ring of Lee includes a light eliminating structure that surrounds the central light penetrable part relative to the axial direction for reducing light reflected toward the central light penetrable part.  In Lee the supporting ring, when assembled, includes shielding member 130 which is installed on the camera-body-side, surrounding the central light penetrable part.  This shielding member is disclosed as reducing light reflected toward the central light penetrable part, see ¶0025.  Further the blocking supporting ring as a whole, due to the shape of the blocking members and the material from which it is constructed, has a light eliminating structure, see ¶0025 and ¶028.
With regard to claims 9 and 19: The light eliminating structure includes a stepped structure (shielding member 130 is drawn as having a stepped structure, with 131 being formed thinner than the remainder of the shield).
With regard to claims 10 and 20:  Lee discloses that the first inner connecting portion of the outer frame includes a thread surrounding the axial direction, with the first outer fringe and the inner connecting portion being engaged with each other through the .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Hoof (US Patent 9,432,559 B2).
With regard to claims 2 and 12: Lee does not disclose that the first inner connecting portion of the outer frame includes an annular groove which surrounds the axial direction, with the first outer fringe of the annular light penetrable part has an annular protrusion that protrudes parallel to the axial direction, and that the elements are arranged such that the annular protrusion is accommodated in the annular groove with an adhesive being arranged to fill the annular groove.
Hoof teaches a structure for securing a transmissive window to a cover of a camera.  In Hoof the transmissive window is made of a flexible material and formed to have an annular protrusion which protrudes in a direction parallel to the optical axis which is mated to an annular groove provided in the cover portion to which the window is mounted.  A silicone elastomer adhesive is then applied to the circumference of the joint, to ensure a flexible seal which allows the window to deform under impact, see column 3 line 1-17.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the camera of Lee to use the window fixing arrangement of Hoof in order to allow for the window to flex when impacted, reducing damage due to vandalism (see column 1 lines 56-64 of Hoof).

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Takahashi et al (US Patent 7,380,997 B2).
With regard to claims 3 and 13: In Lee the interface between the first inner connecting portion and the first outer fringe is not described in detail, and thus Lee does not disclose that the inner connecting portion has a joining surface, the joining surface 
Takahashi teaches a structure for securing the edge of a protective window to the body of a security camera.  In Takahashi the outer fringe of the glass portion 13 of the cover is mounted to its holding structure using a joining surface that is both parallel to the optical axis (at portion 192) of the camera and perpendicular to (at portion 191) the optical axis of the camera to form an offset structure, and has the advantage of making the front surface of the light transmissive part of the cover flush with the portion of the cover which mounts the cover to the camera main body to prevents the accumulation of debris or snow at the interface between the parts (see column 6 lines 20-63). 
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the system of Lee to make use of the offset joining structure of Takahashi to make the annular light penetrable part be flush with the edge of the outer frame and prevent snow accumulation at the interface.

Claims 1, 3-4, 7, 11, 13-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 101406157 B1, English machine translation attached) in view of Takahashi et al (US Patent 7,380,997 B2).
With regard to claims 1, 3-4, 11, and 13-14: Kim discloses a camera with a camera which comprises a device outer casing 50 and a front cover, the front cover connected to the device outer casing to form an accommodating space in which the 40 which surrounds the optical axis of the camera, the supporting ring having an outer connecting portion and a second inner connecting portion opposite to the outer connecting portion (the outer connecting portion contacts with element 12, the inner connecting portion with element 11); an annular light penetrable part 12 which surrounds the optical axis and which has a first outer fringe which is secured to the camera device casing (at o-ring o); and an inner fringe (inner circumference of the annular part 12 which contacts element 40 at structure 41 see ¶0028), with the inner fringe being connected to the outer connecting portion; and a central light penetrable part 11 which has a second outer fringe (outer circumference) which is connected to the second inner connecting portion of the supporting ring 40 (using structure 42, see ¶0029).  In Kim the outer connecting portion and second inner connecting portion are each formed to have a pair of blocking structures, arranged in a direction parallel to the axial direction of the camera, configured to block the movement of the inner fringe of the annular light penetrable part and the second outer fringe of the central light penetrable part. These are best seen in the annotation of Figure 4, below, with the inner fringe of 12 being blocked from movement by element 41 (which blocks movement of 12 along the optical axis) and surface A (which blocks movement in the plane of the annular part 12) and the central part 11 being blocked from movement by element 42 (which blocks movement of 11 along the optical axis) and surface B (which blocks movement of 11 in the plane of central part 11).  The camera of Kimfurther includes an image capture device in the accommodation portion which includes a lens which faces the central light penetrable 
Kim does not disclose how the window portion is attached to the casing of the camera (the only discussion with regard to connection of a window to a casing is made in reference to a conventional camera). And thus Kim does not teach an outer frame which surrounds the axial direction with a first inner connecting portion which connects to the first outer fringe of the annular light-penetrable part, that the first inner connecting portion has a joining surface that surrounds the axial direction, the joining surface being parallel to the axial direction, perpendicular to the axial direction, or tapered, the joining surface having an offset structure or that the first outer fringe is connected to the joining structure with an adhesive that fills the offset structure.
Takahashi teaches a structure for securing the edge of a protective window to the body of a security camera.  In Takahashi the outer fringe of the glass portion 13 of the cover is mounted to its holding structure using an outer frame 17 having a joining surface with an offset structure that is both parallel to the optical axis (at portion 192) of the camera and perpendicular to (at portion 191) the optical axis of the camera.  This arrangement has the advantage of making the front surface of the light transmissive part of the cover flush with the portion of the cover which mounts the cover to the camera main body to prevents the accumulation of debris or snow at the interface between the parts (see column 6 lines 20-63). Takahashi further teaches that the structure may be combined with the application of adhesive to the joint (caulking, see column 11 lines 34-43). Takahashi notes that the use of bonding or caulking allows for 
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the system of Kim to make use of the offset joining structure of Takahashi to make the annular light penetrable part be flush with the edge of the outer frame and prevent snow accumulation at the interface.  It would have further been obvious to said person to fill the offset structure with an adhesive in order to improve the seal of the camera and allow for greater tolerances between the glass portion and the mounting structure.

With regard to claims 7 and 17: Kim discloses that the cover includes an adhesive, with the adhesive joining the inner fringe with the outer connecting portion and the second outer fringe with the second inner connecting portion in a fillet joint arrangement (adhesive applied at g1 and g2, see ¶0030).

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Takahashi as applied to claims 1, 3-5, 11, and 13-14 above in view of Hoof (US Patent 9,432,559 B2).
With regard to claims 5 and 15: The combination of Kim and Takahashi does not disclose that the first inner connecting portion of the outer frame includes an annular groove which surrounds the axial direction, with the first outer fringe of the annular light penetrable part has an annular protrusion that protrudes parallel to the axial direction, 
Hoof teaches a structure for securing a transmissive window to a cover of a camera.  In Hoof the transmissive window is made of a flexible material and formed to have an annular protrusion which protrudes in a direction parallel to the optical axis which is mated to an annular groove provided in the cover portion to which the window is mounted.  A silicone elastomer adhesive is then applied to the circumference of the joint, to ensure a flexible seal which allows the window to deform under impact, see column 3 line 1-17.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the camera of Lee to use the window fixing arrangement of Hoof in order to allow for the window to flex when impacted, reducing damage due to vandalism (see column 1 lines 56-64 of Hoof).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other four part (outer annular mounting portion, intermediate annular transparent section, separation ring, and inner circular transparent sections) lens covers for cameras which are relevant to applicant’s claims and disclosure include: US PGPub 2010/0079591 A1 and WO 2015/080395 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leon W Rhodes Jr whose telephone number is (571)270-5774.  The examiner can normally be reached on M-F 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON W RHODES, JR/Examiner, Art Unit 2852